Per Curiam.
Respondent was charged with misconduct in his profession as an attorney and *530counselor at law. Notice was served upon him in the state of Washington, to which state he removed prior to the commencement of the proceedings, but he made no appearance. His failure to appear may be taken as a confession of the truth of the charges made against him. However, to the end that no injustice may he done respondent, no final judgment will be ordered, but instead thereof the order will be and is, that respondent be suspended from further practicing his profession in any of the courts of the state until such time as he shall appear before this court and make complete and full explanation of the charges against him.
It is so ordered.